            Case 1:20-cv-10260-IT Document 7 Filed 06/04/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

OMAR PARKS,                                    *
                                               *
               Plaintiff,                      *
                                               *
               v.                              *    Civil Action No. 20-10260-IT
                                               *
ANNIE DOOKHAN, State Chemist,                  *
                                               *
               Defendant.                      *
                                               *

                                             ORDER

                                           June 4, 2020

TALWANI, D.J.

       For the reasons stated below, this action is dismissed without prejudice.

       On February 10, 2020, pro se Plaintiff Omar Parks filed a Complaint [#1] and a Motion

for Leave to Proceed in Forma Pauperis [#2]. In his Motion for Leave to Proceed in Forma

Pauperis, Plaintiff represented that he was incarcerated at Bare Hill Correctional Facility.

       On February 11, 2020, the court entered an Order [#4] denying the Motion for Leave to

Proceed in Forma Pauperis on the ground that Plaintiff had not filed the six-month prison

account statement required under 28 U.S.C. § 1915(a)(1). The clerk mailed a copy of this Order

to Parks at Bare Hill Correctional Facility. On February 24, 2020, the mail was returned to the

clerk as undeliverable. The public web site vinelink.com indicated that Plaintiff had been

released on parole by the New York State Department of Corrections.

       On April 24, 2020, the court issued another Order [#6] requiring Plaintiff to pay the $400

filing fee or submit a motion for leave to proceed in forma pauperis reflecting any changes in his

financial circumstances resulting from his release. Plaintiff was warned that failure to do so
            Case 1:20-cv-10260-IT Document 7 Filed 06/04/20 Page 2 of 2



within twenty-one days could result in the dismissal of the action without prejudice. The Order

was mailed to Plaintiff at the Brooklyn address he listed in the complaint. The Order has not

been returned as undeliverable.

       Plaintiff has not responded to the April 24, 2020 order concerning the filing fee, and the

time for doing so has expired. Accordingly, the court orders that this action be DISMISSED

without prejudice for failure to pay the filing fee.

       IT IS SO ORDERED.

                                                       /s/ Indira Talwani
                                                       United States District Judge

June 4, 2020




                                                  2
